


Exhibit 10.49

 

AMENDMENT TO LIMITED WAIVER

 

This Amendment to Limited Waiver (this “Amendment”), is made as of July 26, 2010
(the “Effective Date”), by and between FIRST CHESTER COUNTY CORPORATION, a
Pennsylvania corporation (“Borrower”) and GRAYSTONE TOWER BANK, a Pennsylvania
chartered bank (“Lender”).  Unless otherwise set forth herein, all capitalized
terms used herein shall have the meaning given such terms in the Loan Documents
(defined below).

 

WHEREAS, in connection with a loan from Lender to Borrower (the “Loan”), the
Borrower executed and delivered to Lender that certain Promissory Note (“Note”),
that certain Loan Agreement (“Loan Agreement”) and that certain  Pledge
Agreement (the “Pledge”), each dated as of November 20, 2010 (this Waiver, the
Note, the Loan Agreement, the Pledge and any other documents executed by
Borrower in connection with the Loan, in each case as amended through the date
hereof, are collectively herein referred to as the “Loan Documents”);

 

WHEREAS, Section 5.07 of the Loan Agreement requires the Borrower and the Bank
to remain in compliance with any formal or informal regulatory enforcement
action or guidance, including, without limitation, to the extent compliance is
required as of a particular date, the Regulatory Letters (as defined in the Loan
Agreement) and Section 5.08(b) of the Loan Agreement requires the Borrower and
the Bank to have sufficient capital to satisfy all applicable regulatory
requirements in order to be considered well capitalized by regulatory
authorities, and in order to satisfy any additional requirements imposed by
formal or informal regulatory action;

 

WHEREAS, the Office of the Comptroller of the Currency (the “OCC”) issued a
letter dated November 4, 2009 (the “OCC Letter”), to First National Bank of
Chester County (the “Bank”) requiring that the Bank achieve and maintain, by
December 31, 2009, a Tier 1 leverage capital ratio of not less than 8%, a Tier 1
risk-based capital ratio of not less than 10%, and a total risk-based capital
ratio of not less than 12% (the “IMCRs”);

 

WHEREAS, on May 5, 2010, pursuant to Section 8.01 of the Loan Agreement, Lender
entered into a limited waiver under which Lender waived Bank’s obligation to
maintain a Tier 1 leverage capital ratio of at least 8% as of March 31, 2010,
pursuant to Section 5.07 and Section 5.08(b) of the Loan Agreement; provided,
however, that Borrower maintain, at all times while such waiver is in effect, a
Tier 1 leverage capital ratio of at least 7.75% (the “Waiver”);

 

WHEREAS, Borrower has, subsequent to the date of the Waiver, determined that as
of the year ended December 31, 2009 and quarter ended March 31, 2010, the Bank
did not met certain IMCRs as required by the OCC Letter; and

 

WHEREAS, pursuant to Section 8.01 of the Loan Agreement, and subject to the
terms and conditions contained herein, Lender is willing to amend the Waiver to
waive compliance with Sections 5.07 and 5.08(b) of the Loan Agreement as it
relates to the Bank’s Tier 1 leverage capital ratio and total risk-based capital
ratio being less than 8% and 12%, respectively, as of December 31, 2009 and
March 31, 2010, on the limited basis set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and

 

--------------------------------------------------------------------------------


 

fully intending to be legally bound by the Waiver as amended by this Amendment,
the parties hereto agree as follows:

 

1.                                       Definitions.  Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Loan Documents, as applicable.

 

2.                                       Amendment.  Section 2 of the Waiver
shall be amended and restated in its entirety as follows:

 

Limited Waiver.  Pursuant to Section 8.01 of the Loan Agreement and subject to
the limitations contained herein, the undersigned Lender hereby waives Bank’s
obligation to maintain the following capital ratios pursuant to Sections 5.07
and 5.08(b) of the Loan Agreement:

 

(a)           a Tier 1 leverage capital ratio of at least 8% as of December 31,
2009 and March 31, 2010; provided, however, that such waiver shall be
conditioned on Borrower maintaining, at all times while this Amendment is in
effect, a Tier 1 leverage capital ratio of at least 6% (the “Leverage Waiver
Condition”).

 

(b)           a total risk-based capital ratio of at least 12% as of December
31, 2009 and March 31, 2010; provided, however, that such waiver shall be
conditioned on Borrower maintaining, at all times while this Amendment is in
effect, a total risk-based capital ratio of at least 10% (the “Total Risk-Based
Capital Waiver Condition” and, collectively with the Leverage Waiver, the
“Waiver Conditions”).

 

(c)           The foregoing waivers shall automatically and without further
action terminate if the Waiver Conditions cease to be satisfied.

 

3.             Effectiveness.  This Amendment shall be effective on the date
hereof.  Notwithstanding any provision contained therein, the Waiver, as amended
by this Amendment, is hereby affirmed by the parties.

 

4.                                       Provisions Of General Application.

 

4.1.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the Commonwealth of Pennsylvania.

 

4.2.          No Other Amendments or Waivers.  The foregoing waivers and
modifications are only effective in the specific instances and for the specific
purposes for which each is given and shall not be effective for any other
purposes, and no provision of the Loan Documents is amended in any way other
than as provided herein and no Default or Event of Default is hereby waived. 
Except as otherwise expressly provided or contemplated by the Waiver, as amended
hereby, all of the terms, conditions and provisions of the Loan Agreement remain
unaltered and in full force and effect.  The Waiver does not imply any
obligation or agreement by the Lender to make any other amendment, waiver,
modification or consent as to any matter on any subsequent occasion.

 

2

--------------------------------------------------------------------------------


 

4.3.          Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.

 

4.4.          References.  On and after the effective date of this Amendment,
(a) each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference to the Loan Agreement by
the words “thereunder,” “thereof” or words of like import in any Loan Document
or other document executed in connection with the Loan Agreement, shall mean and
be a reference to the Loan Agreement, as modified by the Waiver, as amended
hereby, and (b) each reference in the Waiver to “this Waiver,” “hereunder,”
“hereof” or words of like import, shall mean and be a reference to the Waiver,
as amended hereby.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

COUNTERPART SIGNATURE PAGE TO
AMENDMENT TO LIMITED WAIVER

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

BORROWER:

 

 

 

FIRST CHESTER COUNTY CORPORATION,

 

a Pennsylvania Corporation

 

 

 

 

 

By:

/s/ John A. Featherman, III

 

 

 

Name: John A. Featherman, III

 

Title: Chairman, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

COUNTERPART SIGNATURE PAGE TO
AMENDMENT TO LIMITED WAIVER

 

                IN WITNESS WHEREOF, the parties have executed this Amendment as
of the date first above written.

 

 

LENDER:

 

 

 

GRAYSTONE TOWER BANK, a Pennsylvania chartered bank

 

 

 

 

 

By:

/s/ Andrew S. Samuel

 

 

 

Name: Andrew S. Samuel

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------
